Citation Nr: 1147499	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to June 23, 2003, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A November 2008 Board decision denied an earlier effective date for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2010 Order granting an April 2010 Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.

A letter was sent to the Veteran and his attorney on May 12, 2010, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran's attorney in July 2010.  The Veteran's appeal was remanded in August 2010 for a VA opinion as to the date of onset of unemployability due to service-connected conditions, and now returns to the Board.

Unfortunately, the appeal must again be remanded to the VARO.  VA will notify the appellant if further action is required.


REMAND

The April 2010 Joint Motion indicated that on remand, the Board should address whether the medical evidence of record, to include the April 1998, November 1998, and November 2003 VA examinations adequately addressed the impact of the Veteran's service-connected disorders on his ability to secure and follow a substantially gainful occupation.  In its August 2010 remand, the Board found that there was insufficient evidence to determine the date on which the Veteran's service-connected disabilities began to preclude gainful employment, and remanded for a VA opinion.  The October 2010 opinion stated that prior to May 2006, when the Veteran was prescribed opiate analgesics which precluded all employment, he was not able to work in either the farming or automobile repair/painting fields, but was capable of sedentary employment.  

Unfortunately, this opinion does not discuss what gainful sedentary employment would be possible, especially because the Veteran's primary work experience was in farming and automobile repair, and had a lack of formal education in other areas.  However, it is not appropriate for the Board to determine that employment in various sedentary capacities was or was not possible, as it is prohibited from making such medical judgments.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, an additional remand is required so that this matter can be clarified.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who provided the October 2010 TDIU opinion.  Ask that the examiner clarify, in light of the Veteran's documented education level and work experience history, what type(s) of gainful sedentary employment would have been possible for the Veteran during the period from the time he stopped farming in 1996, to the time in June 2003 when he was first prescribed opioid analgesics.  Ask that the examiner provide a complete rationale for any opinion expressed, to include references to the claims file document(s) on which the opinion is based.

2.  When the above development has been completed, readjudicate the issue of entitlement to an effective date prior to June 23, 2003, for the grant of TDIU.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


